Pee Curiam,
The controlling facts of this case sufficiently appear in the pleadings, in connection with the opinion of the court below, and hence it is unnecessary to recite or summarize them here.
*465A careful consideration of tbe record has not convinced us that there is any error in the decree, or in the proceedings leading up thereto, that requires either reversal or modification. On the contrary, we are all satisfied that the decree is based upon correctly ascertained facts and sound principles of law. All the questions involved, both of fact and law, have been so fully considered and correctly determined, that further discussion of them by us is deemed unnecessary.
As to one of the most important questions of fact in the case, the learned trial judge found, upon sufficient evidence, “that the gas in the 684 acres is necessary and indispensable to it (the plaintiff company) in carrying out the public purpose for which it was incorporated, and is part of its capital stock on which it pays a tax to the state.” This finding brings the case within the principle that whenever the extent of the right of eminent domain is not specifically defined and limited by the law, the question as to the necessary and proper exercise of that right by the corporation invested therewith is one which must ultimately be determined by the courts, and not by the corporation itself.
Without further comment the decree of the court below is affirmed on the opinion of its learned president and the appeal is dismissed at appellant’s costs.